Citation Nr: 0010755	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  94-35 825	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD) from February 13, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD and assigned a 10 percent rating from February 13, 1991, 
the date of the original claim.  The veteran appealed that 
decision to the Board.

In a decision, dated September 6, 1996, the Board increased 
the disability rating for PTSD to 50 percent.  A rating 
decision in September 1996 implemented the Board decision, 
assigning a 50 percent rating for PTSD from February 13, 
1991.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly known as the United States Court of Veterans 
Appeal).  In May 1997, the General Counsel for the Department 
of Veterans Affairs (General Counsel) and the veteran's 
representative filed a joint motion to vacate that part of 
the Board's September 1996 decision that denied an increased 
rating in excess of 50 percent for PTSD and to remand the 
matter for readjudication.  The Court granted the joint 
motion that month and remanded the case to the Board.  The 
Board remanded the case to the RO for further development in 
March 1998.  A VA psychiatric examination was conducted on 
April 29, 1999.  In September 1999, the RO increased the 
rating for PTSD to 70 percent from April 29, 1999.  The case 
is now back before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  PTSD renders the veteran unable to obtain or retain 
employment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD, from February 
13, 1991, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

According to a written statement dated in May 1991, the 
veteran worked as a police officer for approximately eight 
years after his separation from service.  Thereafter, he 
became a real estate broker.  Initially, he enjoyed some 
financial success but ultimately was ruined financially and 
filed for bankruptcy.  

During a VA examination in February 1992, the veteran 
complained of memories of friends of his being killed in 
Vietnam.  He complained of awakening in the middle of the 
night, startled, sweating and scared, but unable to remember 
the content of his dreams.  He also complained of mood 
swings, depression, and being upset after seeing movies about 
war.  Exposure to events which triggered recall of his 
Vietnam experiences caused him emotional upset and moodiness.  
He indicated that his three marriages had failed because of 
his lack of empathy, constant drinking and fooling around 
with other women.  He described himself as being the boss all 
of the time and apparently could not take the situation where 
he was the employee.  He described himself as successful in 
the past, but apparently most of his deals had failed due to 
his inconsistence, inability to cope with reality and also 
problems with figures of authority.  He described himself as 
very intelligent and could not understand why he did not get 
a job.  He had been unemployed for the last four years.  

On mental status examination, he was calm and very verbal.  
He was pleasant at times and other times angry when 
confronted with questions about his past behavior.  His 
affect was appropriate.  His mood was anxious.  His speech 
was normal.  There was no evidence of delusions or 
hallucinations in his thought processes.  There was no 
evidence of suicidal or homicidal ideation.  There was at 
times circumstantial thinking; however, he was easily 
redirectable.  There was no evidence of looseness of 
associations or flight of ideas.  He was alert and oriented 
to time, place and person.  He had good recent and remote 
memory.  His fund of knowledge was very good.  He had very 
good abstraction and his concentration was good.  The 
diagnoses were and borderline personality disorder with a 
history of antisocial behavior.  A global assessment of 
functioning (GAF) score of 70 was assigned.  The examiner 
considered the veteran employable. 

In a June 1992 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating from 
February 13, 1991, the date of the veteran's original claim.  

In September 1993, the veteran testified that since losing 
his business in 1987, he has had 20 or 30 different jobs.  
During the summer of 1993 he worked rehabilitating old houses 
for $5.00 per hour, earning a total of $800.  He reported 
that he had no friends and stayed alone a lot.  He did not 
like crowds.  He described having flashbacks and visions of 
friends of his who had died in Vietnam.  See February 1993 
hearing transcript.  

VA outpatient treatment records dated in 1993 and 1994 
reflect that the veteran participated in group therapy from 
May 1993 to January 1994.  An August 1993 treatment note 
indicates that over the last six years the veteran had been 
unable to maintain employment (had 20 jobs) and was currently 
unemployed.  His symptoms included insomnia, decreased 
appetite, flashbacks, and occasionally being awake 3-4 days 
at a time.  His affect was blunted and his mood was sad.  
Notes of the most recent outpatient treatment in January 1994 
indicated that he complained of feeling "numb."  He had 
difficulty describing his feelings.  He did not report any 
change in eating or sleeping habits.  He denied nightmares.  
He appeared vague and guarded during much of the session.  He 
had difficulty focusing on any topic, becoming evasive or 
changing the topic.

In November 1993, the veteran underwent an examination for a 
disability determination pursuant to the Social Security Act.  
He reported that he related poorly with family, friends, 
neighbors and the general public.  He preferred to be alone 
rather than with others.  He said he often felt 
misunderstood.  He denied ever being fired or evicted.  He 
had a history of physical fighting which was related to 
consumption of alcohol.  He said he tried to avoid physical 
altercations.  The examiner noted that his speech was normal.  
He displayed no evidence of loose associations but his 
thoughts at times appeared loosely organized.  His 
spontaneous thought content was tangential in nature in 
reference to his inability to function due to intrusive 
thoughts and recollections of his Vietnam experiences.  He 
displayed a proper level of motivation but was essentially 
nonspontaneous throughout the testing procedure.  He 
displayed a dysphoric affect.  His range of emotional 
reactions was extreme and intense.  His mood was sad and 
depressed throughout the testing procedure.  On numerous 
occasions, he became extremely tearful and could not continue 
with the interview.  He was alert and oriented in all three 
spheres.  He displayed a good grasp and understanding of test 
instructions.  His recall of history was adequate and his 
abstraction level was adequate.  His insight and judgment 
appeared significantly impaired.  There was a suggestion of 
impairment of short term auditory recall.  He appeared to 
have great difficulty concentrating and maintaining a steady 
thought stream.  The diagnosis, in part, was delayed, severe 
PTSD.  However, his ability to sustain concentration and 
persistence were limited.  The examiner also noted that the 
veteran's psychosocial interactions appeared significantly 
impaired.  Noting that his adaptation was also limited, the 
examiner noted that while he still functioned independently, 
his adaptive behavioral skills appeared somewhat impaired due 
to recurrent intrusive thoughts, flashbacks and other 
symptoms related to PTSD. 

On VA examination in March 1994, the veteran reported that 
after service he was employed as a police officer for over 8 
years.  He resigned from the police force because he was 
bored but also because he realized he was making very little 
money for the risk that he was taking.  He started a real 
estate business which he characterized as very successful and 
lucrative.  He stated that his business failed because of 
legal harassment, forcing him into bankruptcy.  It was noted 
that his work history had been one of "precipitous decline" 
over the years.  He estimated that he had had 40 jobs since 
his real estate business went into bankruptcy.  His last 
regular employment was last summer doing construction work 
for $5/hour.  Since then he has done a few "bounty hunting" 
jobs for bail bond companies but has found that this stirs up 
his PTSD symptoms.  He has found it increasingly difficult to 
mobilize himself even to the point of seeking employment as 
he anticipates failure even before it occurs.  He stated that 
he is willing to do whatever work he can although it is 
embarrassing given his work history and the fact that he 
lacks only a little work to complete his bachelor's in 
business.  

Results of psychological testing indicated a disturbed 
psychological state.  The test results supported the 
conclusion that he was emotionally labile and unstable.  A 
lower than expected intelligence quotient suggested 
deterioration possibly resulting from emotional problems.  
His psychomotor activity was a bit slow during most of the 
interview with the exception of times he became quite 
emotional, during which he was angry or cried.  He was 
cooperative and pleasant.  His speech was clear with 
unremarkable pace or content.  He was oriented in all spheres 
with a clear sensorium.  Thoughts were well organized and 
goal directed.  He expressed a convincing desire to be 
relieved of his PTSD symptoms but had great fear that 
medication would make him into a "zombie."  His mood was 
depressed and his affect was labile.  He cried several times 
during the interview.  At other times he became quite angry 
towards the system that sent him and others to Vietnam.  He 
expressed that he often thought of his surviving as a curse, 
but denied suicidal intent.  He had no reports of 
hallucinations or delusions but he did described premonitions 
about danger which he believed were borne out by events.  His 
judgment was fairly good and he was struggling to gain 
insight into his condition but was generally perplexed.  He 
continued to report symptoms indicating PTSD including 
intrusive thoughts about combat, startle reaction to sounds 
which remind him of combat, disturbance at exposure to war 
movies, bad dreams at times, and avoidance of talking about 
his experiences in combat.  In the examiner's opinion, he was 
not commitable.  However, ". . . the significant interference 
his PTSD has had with his employability [was] significantly 
worse than it had been in the past"  The diagnosis was PTSD.  
The examiner indicated that he found no evidence to support a 
diagnosis of personality disorder.  

In a decision dated September 6, 1996, the Board granted an 
increased rating of 50 percent for PTSD.  In a September 1996 
rating decision, which implemented the Board's decision, the 
RO assigned a 50 percent rating for PTSD from February 13, 
1991.  

The veteran was afforded a VA psychiatric examination on 
April 29, 1999.  His subjective complaints included 
flashbacks, sleep disturbance and depression.  He also 
reported impaired interpersonal relationships including his 
current marital situation.  Emotionally, at times, he felt 
numb and distant and seemed not to care, and at other times, 
he was overly emotional with expressions of anger and 
tearfulness.  He avoided talking about Vietnam and thinking 
about it and anything that reminded him of it.  He often felt 
that he did not know what was expected of him and felt unsure 
and insecure in situations including this type of an 
interview.  He was frequently afraid.  He also expressed 
problems with anger.  In reciting his occupational history, 
the veteran stated that he currently worked with another man 
cutting grass but that it was very unreliable work.  He never 
knew how many days he would work and he earned between $60 
and $120 per week doing that.  

On mental status examination, the veteran was alert and 
oriented to person, place, time and situation.  His mood was 
dysphoric.  Affect was liable.  His demeanor in presentation 
was very serious with strong undertones of hostility and 
anger, almost seething from him.  His speech was very soft 
and at times difficult to hear; however, speech was somewhat 
circumstantial at times but he was easily redirected.  He was 
tearful several times during the interview and displayed much 
anger at times as well.  Cognitively, no abnormalities were 
noted on attention, concentration, or long and short term 
memory.  His fund of knowledge was consistent with his 
educational background.  He demonstrated good abstract 
thinking ability.  Social judgment through hypothetical 
social situations was judged to be within normal limits.  He 
denied auditory and visual hallucinations.  He denied 
suicidal ideation or intent.  He admitted to homicidal 
ideation toward the man that his wife had an affair with, 
although he denied any real intent.  Insight into his 
problems was only fair.  The diagnoses were PTSD, major 
depressive disorder and alcohol abuse.  A GAF score of 50 was 
noted.  The examiner noted that the veteran's GAF score 
reflected serious impairment related to his symptoms of PTSD 
and depression secondary to his experience in Vietnam.  He 
had serious impairment in the interpersonal sphere.  He was 
unable to trust people.  He came across as cynical, angry and 
hostile.  The examiner opined that the veteran could not 
maintain any gainful employment because of these 
characteristics which were felt to be PTSD symptoms.  

In a September 1999 rating decision, the RO increased the 
rating for PTSD to 70 percent from April 29, 1999.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The veteran's PTSD is currently rated as 70 percent disabling 
under Diagnostic Code 9411.

In November 1996, the schedular criteria for evaluations of 
psychiatric disabilities were amended.  These amendments were 
effective on November 7, 1996.  Following the November 1996 
amendments to the Rating Schedule, a 100 percent rating 
requires evidence of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 
percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.  
Id.

Prior to the November 1996 amendment, the Rating Schedule 
provided a 100 percent disability rating for psychoneurotic 
disorders, such as generalized anxiety disorder and dysthymic 
disorder, when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 
Vet.App. 95, 97-99 (1994) (held that the criteria in 38 
C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
evaluation were each independent bases for granting a 100 
percent evaluation).  A 70 percent evaluation was assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  Also, when there 
is a question between two evaluations the higher evaluation 
will be assigned when the disability more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

As noted above, service connection was established for PTSD 
in June 1992; a 10 percent evaluation was assigned, effective 
from February 13, 1991, the date of the claim.  As the 
veteran takes issue with the initial rating assigned when 
service connection was granted, the Board must evaluate the 
relevant evidence since the date of the discharge from 
service; it may assign separate ratings for separate periods 
of time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet.App. 119 (1999).  The 
Board notes that the disability evaluation for PTSD was 
subsequently increased to 50 percent, effective from February 
13, 1991.  Thereafter, in September 1999, it was increased to 
70 percent, effective April 29, 1999.  

Considering all the evidence of record, and resolving all 
doubt in favor of the veteran, the Board finds that PTSD is 
productive of totally disabling symptomatology.  The record 
shows that PTSD has caused the veteran to be unable to retain 
employment.  In this regard, the Board notes that the March 
1994 VA examination report reflects that there had been a 
"precipitous decline" in the veteran's work history as 
evidenced by his having had 40 jobs over the last several 
years.  The examiner concluded that PTSD significantly 
impaired the veteran's employability.  In addition, the VA 
examiner who conducted the April 1999 examination concluded 
that the veteran's PTSD which is manifested by flashbacks, 
avoidance of reminders, poor trust in his relationships and 
feelings of detachment causes serious impairment and prevents 
him from obtaining or retaining employment.  There is no 
evidence in the record to contradict this conclusion.  For 
this reason, the Board concludes that the record supports a 
grant of entitlement to a 100 percent evaluation for PTSD, 
from February 13, 1991, under the criteria for rating 
psychiatric disorders effective prior to November 7, 1996.  
See Johnson, supra.  In view of the grant of total benefits 
for the service-connected psychiatric disorder, the Board 
need not examine the propriety of evaluating the veteran's 
psychiatric disability under the criteria for rating mental 
disorders which became effective November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).


ORDER

Entitlement to a 100 percent rating for PTSD from February 
13, 1991 is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


